Case: 2:18-cv-01247-EAS-KAJ Doc #: 21 Filed: 01/16/19 Page: 1 of 3 PAGEID #: 196




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

INTERCOMMUNITY JUSTICE AND                            )
PEACE CENTER, et al.,                                 )       Case No. 2:18-cv-1247
                                                      )
       Plaintiffs,                                    )       Chief Judge Sargus
                                                      )
       v.                                             )       Magistrate Judge Jolson
                                                      )
Don Petit, Registrar, Ohio Bureau of Motor            )
Vehicles, in his official capacity,                   )
                                                      )
       Defendant.                                     )

  UNOPPOSED MOTION FOR LEAVE TO STAY DATE ON WHICH DEFENDANT’S
   RESPONSE TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION IS DUE

       Defendant Don Petit, Registrar of the Ohio Department of Public Safety, Bureau

of Motor Vehicles, moves this Court to postpone the date for Defendant’s response to

Plaintiffs’ Motion for Class Certification until after the Court’s Rule 16 Conference.

Because this case was referred to mediation, a Fed. R. Civ. P. 16 conference has not yet

been held. In addition, this Court has set deadlines for the filing of cross dispositive

motions. Accordingly, Defendant believes a postponement of his response to the motion

is appropriate. Such postponement is judicially efficient as it will delay any

consideration of the motion for class certification until after this Court makes a decision

on the expected dispositive motions. Plaintiffs do not object to this motion.

       Accordingly, Defendant Petit respectfully request that this Court postpone the

date on which he must respond to the Motion for Class Certification until after the Fed.

R. Civ. P. 16 conference has occurred. This would conform the schedule with this
Case: 2:18-cv-01247-EAS-KAJ Doc #: 21 Filed: 01/16/19 Page: 2 of 3 PAGEID #: 197




       Court’s order in the accompanying case Community Refugee and Immigration

Services, Case No. 2:28-cv-01189. See Case No. 2:28-cv-01189, Doc. 7.

                                          Respectfully submitted,

                                          /s/ Hilary R. Damaser
                                          DAVE YOST (0056290)
                                          Attorney General of Ohio

                                          Hilary R. Damaser (0059190)
                                          Brian R. Honen (0084880)
                                          Jahan S. Karamali (0093800)
                                          Cory J. Goe (0090500)
                                          Assistant Attorneys General
                                          Executive Agencies Section
                                          30 East Broad Street, 26th Floor
                                          Columbus, Ohio 43215
                                          (614) 728-9470 (fax)
                                          (614) 466-2980 (Phone)
                                          hilary.damaser@ohioattorneygeneral.gov
                                          brian.honen@ohioattorneygeneral.gov
                                          cory.goe@ohioattorneygeneral.gov
                                          jahan.karamali@ohioattorneygeneral.gov
                                          Counsel for Defendant BMV Registrar Don Petit




                                             2
Case: 2:18-cv-01247-EAS-KAJ Doc #: 21 Filed: 01/16/19 Page: 3 of 3 PAGEID #: 198




                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed electronically on January 16, 2019. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s systems.

                                                               s/ Hilary S. Damaser
                                                               Hilary S. Damaser
                                                               Assistant Attorney General
                                                               Counsel for Defendant Petit




                                                   3
